Citation Nr: 1425896	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO. 10-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right elbow disability, manifested by hyperextension, limitation of flexion, pain, and stiffness (previously claimed as status post fracture and repair right elbow with traumatic arthritis).


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to October 1991 and from September 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).

The Veteran testified at a Board hearing at the RO in July 2013 before the undersigned Veterans Law Judge.  The Veteran also testified before a Decision Review Officer in December 2011.  Copies of the transcripts of both hearings have been associated with the claims file.


FINDING OF FACT

The probative and competent evidence of record weighs against finding that the Veteran's current right elbow disability is related to military service.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, a private medical opinion, and the statements of the Veteran.

The Veteran also testified at a December 2011 hearing before a Decision Review Officer (DRO) and a July 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board and DRO hearings by an accredited private attorney.  During the Veteran's hearings, the VLJ, DRO, and the Veteran's representative asked the Veteran questions about the nature and etiology of his elbow disability.  The VLJ and DRO agreed to keep the record open so as to allow the Veteran to submit additional evidence to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ and DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In February 2014 the Board remanded the Veteran's claim, in pertinent part to obtain a VA examination and opinion.  An examination was conducted in March 2014.  The Board finds the examination and medical opinion obtained to be adequate in this case.  The Veteran was examined in person and the examiner reviewed the claims file prior to providing her opinion as to the etiology of the Veteran's right elbow disability.  The opinion is supported by adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instruction has been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, neither the Veteran nor his representative has challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Service Connection - Right elbow disability

The Veteran asserts that his current right elbow disability, manifested by pain, stiffness, limitation of motion, and hyperextension, is the result of an in-service injury he experienced in September 1991.

The evidence reflects that the Veteran had previously fractured his right elbow at the age of eight.  The fracture required external reduction and internal fixation.  A physical examination conducted for the purpose of enlistment in May 1990 noted that the Veteran had previously fractured his elbow, and also that there were no residuals, no crepitus and full range of motion at that time.  The Veteran is therefore deemed sound upon entry to service.  38 U.S.C.A. § 1111.  Service treatment records reflect that the Veteran was treated for right elbow pain in September 1991, secondary to trauma.  The injury was diagnosed as a hyperextension sprain.  The Veteran was placed on profile for 14 days and scheduled for physical therapy.

The Veteran re-enlisted in 1996.  A May 1996 medical examination conducted at that time revealed normal upper extremities.  A corresponding report of medical history reflects that the Veteran reported being in good health, was not currently taking medication, and denied painful or trick elbow.  He did report a history of broken bones.  In September 1997, the Veteran completed an annual medical certificate which reflects that he was not taking any medication and had several cavities that caused him great pain when eating or drinking.  An October 2001 report of medical examination also reflects that the Veteran's upper extremities were normal at that time.  On a corresponding report of medical history the Veteran denied painful or trick elbow.  In March 2003, the Veteran was flagged for not meeting military weight requirements.

A VA examination conducted in June 2010 revealed that the Veteran's right elbow was limited to 112 degrees of flexion and could extend to negative 16 degrees.  The Veteran reported that he experienced pain during inclement weather or overuse of the elbow.  He also reported experiencing flare-ups once or twice a month.  No arthritis or objective pain on motion was observed.  The examiner concluded that it was less likely than not that the Veteran's right elbow condition is related to or aggravated by the in-service right elbow injury.  The examiner based his conclusion on the absence of complaints of pain by the Veteran at his re-enlistment in 1996.  He also noted that X-rays taken in 1991 at the time of the injury were negative and that X-rays from 2009 and 2010 showed bony malalignment of the distal humerus and an old healed fracture deformity, respectively.  The examiner explained that there was no evidence of degenerative arthritis, only the chronic deformity from the fracture incurred at age eight.  The examiner continued, explaining that the Veteran's current symptoms were normal for someone who had a joint deformity and those symptoms did not signify an intercurrent injury.  However, the examiner did not opine as to whether the Veteran's current elbow disability was the result of an in-service injury.

A second VA examination was conducted in March 2014.  X-rays taken at this time revealed an old healed fracture of the distal humerus with associated deformity, unchanged.  The x-ray report also reflects mild degenerative changes of the trochlear articulation.  After a physical examination and review of the evidence the examiner opined that the Veteran's current right elbow disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran's elbow was normal at the time of enlistment in May 1990 along with the in-service injury in September 1991.  However, she concluded that the right elbow condition was neither aggravated nor related to military service because the Veteran denied elbow pain when he re-enlisted in May 1996 and a corresponding report of medical examination conducted at that time also reflects normal elbow functioning.

A September 2009 private medical opinion was also submitted by the Veteran.  The examiner concluded that it was at least as likely as not that the Veteran would be service connected for current elbow complaints.  The examiner based his opinion on the absence of pain or elbow symptoms at the time of the first enlistment in 1990, and the Veteran's complaints of constant pain since his in-service injury in 1991.

After a review of the evidence, the Board finds that it is less likely as not that the Veteran's currently diagnosed right elbow disability is related to his military service.  The March 2014 examiner's opinion is particularly probative in this case.  The examiner supported her opinion with adequate rationale, citing the Veteran's denial of pain as well as the normal medical examination results in 1996.  Additionally, the examiner's conclusion is supported by the October 2001 report of medical examination, which reflects normal upper extremities, and the October 2001 report of medical history in which the Veteran denied a history of painful or trick elbow.  While the private examiner did provide a positive nexus opinion, the Board does not find this opinion to be probative.  Specifically, the examiner based his conclusion on the presence of consistent pain since the 1991 in-service injury.  However, as described, the Veteran did not consistently report experiencing elbow pain or hyperextension.  Rather, he denied any elbow symptoms in 1996 and 2001.  He also did not report any elbow problems in the 1997 annual medical certificate, although he did report having cavities.

The Board acknowledges that the Veteran is competent to testify to events that he actually experienced or witnessed, such as incurring a right elbow injury in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements have been deemed competent evidence, the Board must also determine whether such evidence is credible.  Id.  In this respect, the Veteran's statements with respect to experiencing elbow symptoms since service are not supported by the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, the Veteran has testified that he has experienced pain and hyperextension since service.  He also testified that he did not know he could report elbow problems or who to report them to while serving in the National Guard.  These assertions are contradicted by the contemporaneous evidence of record.  As described, the Veteran reported having painful cavities in 1996 when asked about any current medical or dental problems.  He also specifically denied elbow pain in 1996 and 2001 per the reports of medical history.  Based on the above, the Board does not find the Veteran's statements concerning the onset and persistence of symptoms to be credible.  As such, the private examiner's opinion is based on an inaccurate factual premise and is provided little probative value compared to the March 2014 VA examiner's opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

While the Veteran clearly experienced an in-service right elbow injury, he has not submitted any additional probative evidence establishing a nexus between that injury and his current elbow disability.  Specifically, the Veteran has not identified evidence showing that he had chronic elbow arthritis in service or that right elbow arthritis manifested within the one-year presumptive period following service separation.  Furthermore, the Veteran has not consistently reported experiencing right elbow pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the earliest complaint of right elbow symptoms appears to be the Veteran's claim filed in September 2009, approximately 18 years after separation from his first tour of duty.  The Board realizes that the mere fact that there is no documentation of these conditions for years after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  As described, the Veteran denied trick elbow or elbow pain in 1996 and 2001.  He also did not report elbow problems in service despite seeking treatment for other ailments such as cavities.  The lack of documented right elbow symptoms prior to September 2009, coupled with the documented denials of right elbow symptoms and normal examination findings, weigh negatively against the Veteran's claim that his in-service right elbow injury caused his current condition.  For these reasons, the evidence simply does not support a finding that the Veteran's current right elbow injury is related to service.

ORDER

Entitlement to service connection for a right elbow disability, manifested by hyperextension, limitation of flexion, pain, and stiffness (previously claimed as status post fracture and repair right elbow with traumatic arthritis), is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


